Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In regards to claim 1, the examiner does not find antecedent basis for the claimed “flat section” only a “flat wall” (p. [00017]).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, the meets and bounds of the “flat section” is unclear because as noted above it is not found in the description and it is not clear from the disclosure what would constitute a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 2018/0274573) in view of Braun (US 2002/0106258).  Frost discloses a captive fastener comprising: a bushing (201); an internal bore (209) through the bushing; a snap ring (203) mounted within the internal bore; a fastener (110) having an elongated shaft to reciprocate within the internal bore (see Fig. 6); threads (111) formed on the fastener; and the fastener having sloped section (110) and a groove (between the thread and sloped section) for selectively engaging the snap ring (p. [0039]).  Frost does not disclose the fastener provided with a flat section adjacent the threads.  Braun discloses a captive fastener (1) comprising a fastener (8) having threads (12) and a flat section (20) adjacent to and separate from the threads.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the threads of Frost with a flat section adjacent the threads as disclosed in Braun because Braun discloses the flat section as an improvement for preventing the fastener from becoming clamped with the bushing (p. [0010]) to hamper its installation.


Response to Remarks
Applicant’s remarks have been considered and are generally agreed with.  However, a new rejection has been set forth basically replacing the secondary references with the reference to Braun (US 2002/0106258) because Braun teaches the flat section for solving a similar problem to that of the applicant.

Since this is a new rejection the office action is accordantly Non-Final.  The applicant is invited to call the undersigned examiner to which the applicant is currently assigned in order to discuss the application if such discussion would be helpful in moving the application forward. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677